Exhibit 10.2

INCENTIVE STOCK OPTION AGREEMENT

PLAINSCAPITAL CORPORATION

2009 LONG-TERM INCENTIVE PLAN

1. Grant of Option. Pursuant to the PlainsCapital Corporation 2009 Long-Term
Incentive Plan (the “Plan”), as adopted by Plains Capital Corporation, a Texas
corporation (the “Company”), the Company grants to

 

 

(the “Participant”)

who is an employee of the Company, an option (sometimes referred to herein as
the (“Stock Option”)) to purchase from the Company a total of             full
shares of Common Stock, $            par value per share, of the Company (the
“Optioned Shares”) at an “Option Price” equal to $            per share (being
the Fair Market Value per share of the Common Stock on this Date of Grant or
110% of such Fair Market Value, in the case of a ten percent (10%) or more
shareholder as provided in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”)), in the amounts, during the periods and upon the terms and
conditions set forth in this Agreement.

The “Date of Grant” of this Stock Option is             . The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the tenth (10th) anniversary of the Date of Grant (or the date
immediately preceding the fifth (5th) anniversary of the Date of Grant, in the
case of a ten percent (10%) or more shareholder as provided in Section 422 of
the Code). The Stock Option is intended to be an Incentive Stock Option.

2. Subject to Plan. This Stock Option and its exercise are subject in all
respects to the terms and conditions of the Plan, and the terms of the Plan
shall control to the extent not otherwise inconsistent with the provisions of
this Agreement. The defined terms used herein that are defined in the Plan shall
have the same meanings defined for and assigned to them in the Plan. In
addition, this Stock Option is subject to any rules promulgated pursuant to the
Plan by the Board or the Committee and communicated to the Participant in
writing. In addition, if the Plan previously has not been approved by the
Company’s shareholders, the Stock Option is granted subject to such shareholder
approval.

3. Vesting; Time of Exercise. Except as otherwise provided in the Plan or as
specifically provided elsewhere in this Agreement, this Stock Option shall be
vested and exercisable no sooner than as follows:

 

 

Exercise Date

  

Number of Shares

1.              [month(s)/year(s)] from the Date of Grant

   Up to              % of the total Optioned Shares under the Stock Option

2.              [month(s)/year(s)] from the Date of Grant

   Up to an additional             % of the total Optioned Shares under the
Stock Option

3.              [month(s)/year(s)] from the Date of Grant

   Up to an additional             % of the total Optioned Shares under the
Stock Option



--------------------------------------------------------------------------------

provided, however, that in the event of: (i) the Participant’s death; (ii) the
Participant’s Termination of Service by reason of Total and Permanent
Disability; or (iii) a Change in Control, all shares of Common Stock under this
Stock Option which have not previously vested and become exercisable shall
automatically be accelerated and become vested and exercisable in full, without
regard to the vesting limitations set forth above.

4. Term; Forfeiture.

 

  (a) Except as otherwise provided in this Agreement, to the extent the
unexercised portion of this Stock Option relates to Optioned Shares that are not
vested on the Participant’s Termination of Service, the Stock Option will
terminate on such date. The unexercised portion of this Stock Option that
relates to Optioned Shares that are vested will terminate at the first to occur
of the following:

 

  (i) 5 p.m. on the date the Option Period terminates;

 

  (ii) 5 p.m. on the date which is twelve (12) months following the date of the
Participant’s Termination of Service by reason of the Participant’s death or
Total and Permanent Disability;

 

  (iii) Immediately upon the Participant’s Termination of Service by the Company
for Cause (as defined herein);

 

  (iv) 5 p.m. on the date which is three (3) months following the date of the
Participant’s Termination of Service for any reason other than as set forth in
subparagraphs (a)(ii) or (a)(iii) above of this Section 4.

 

  (v) 5 p.m. on the date the Company causes any portion of the Stock Option to
be forfeited pursuant to Section 7 hereof.

 

  (b) For purposes of Sections 3 and 4 hereof, “Cause” for termination shall
have the meaning set forth in the Participant’s employment agreement, if any, in
effect at the time of the Participant’s Termination of Service. In the event the
Participant does not have an employment agreement then in effect, “Cause” for
termination shall mean that the Participant shall have committed or caused:

 

  (i) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company;

 

  (ii) intentional wrongful damage to property of the Company;

 

  (iii) intentional wrongful disclosure of trade secrets or confidential
information of the Company;

 

  (iv) intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final Cease and Desist Order;

 

  (v) intentional breach of fiduciary duty involving personal profit; or

 

  (vi) intentional action or inaction which causes material economic harm to the
Company.

 

2



--------------------------------------------------------------------------------

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, this Stock Option may be exercised during the lifetime of the
Participant only by the Participant or by the Participant’s guardian or legal
representative. If the Participant’s Termination of Service is due to death or
Total and Permanent Disability prior to the termination date specified in
Section 4(a)(i) hereof, the following persons may exercise this Stock Option on
behalf of the Participant at any time prior to the earlier of the dates
specified in Sections 4(a)(i), (ii) or (v) hereof: (i) if the Participant has a
Total and Permanent Disability, the Participant or the guardian of the
Participant; or (ii) if the Participant dies, the personal representative of the
Participant’s estate or the person who acquired the right to exercise this Stock
Option by bequest or inheritance or by reason of the death of the Participant;
provided that this Stock Option shall remain subject to the other terms of this
Agreement, the Plan, and applicable laws, rules and regulations.

6. Restrictions on Exercise. This Stock Option may be exercised in whole or in
part, but only with respect to full shares of Common Stock, and no fractional
share of stock shall be issued. In no event may this Stock Option be exercised
or shares of Common Stock be issued pursuant to this Agreement if any
registration under state or federal securities laws required under the
circumstances has not been accomplished.

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon, and whether the Optioned Shares to be exercised will be
considered as deemed granted under an Incentive Stock Option as provided in
Section 11. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, and which the Participant has not acquired from the
Company within six (6) months prior to the Exercise Date, (c) by delivery
(including by FAX) to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions from the
Participant to a broker or dealer, reasonably acceptable to the Company, to sell
certain of the shares of Common Stock purchased upon exercise of the Stock
Option or to pledge such shares as collateral for a loan and promptly deliver to
the Company the amount of sale or loan proceeds necessary to pay such purchase
price, and/or (d) in any other form of valid consideration that is acceptable to
the Committee in its sole discretion. In the event that shares of Restricted
Stock are tendered as consideration for the exercise of the Stock Option, a
number of shares of Common Stock issued upon the exercise of the Stock Option
equal to the number of shares of Restricted Stock used as consideration therefor
shall be subject to the same restrictions and provisions as the Restricted Stock
so tendered.

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant’s Stock
Option in the event of his Total and Permanent Disability or his death) at its
principal business office promptly after the Exercise Date. The obligation of
the Company to deliver shares of Common Stock shall, however, be subject to the
condition that, if at any time the Committee shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not reasonably acceptable to the Committee.

 

3



--------------------------------------------------------------------------------

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Optioned Shares may be forfeited by the
Company.

8. Non-Assignability. This Stock Option is not assignable or transferable by the
Participant in any form or fashion except by will or by the laws of descent and
distribution.

9. Rights as Shareholder. Except for the adjustment in the number of shares of
Common Stock as provided in Section 10 below, the Participant will have no
rights as a shareholder with respect to any Optioned Shares until the issuance
of a certificate or certificates to the Participant for the shares of Common
Stock. The Optioned Shares shall be subject to the terms and conditions of this
Agreement. Except as otherwise provided in Section 10 below, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.

10. Adjustment of Number of Shares and Related Matters. The number of shares of
Common Stock covered by the Stock Option, and the Option Prices thereof, shall
be subject to adjustment in accordance with Articles 12 – 14 of the Plan.

11. Incentive Stock Option. Subject to the provisions of the Plan, this Stock
Option is intended to be an Incentive Stock Option. To the extent the number of
Optioned Shares exceeds the limit set forth in Section 6.3 of the Plan, such
Optioned Shares shall be deemed granted pursuant to a Nonqualified Stock Option.
Unless otherwise indicated by the Participant in the notice of exercise pursuant
to Section 7, upon any exercise of this Stock Option, the number of exercised
Optioned Shares that shall be deemed to be exercised pursuant to an Incentive
Stock Option shall equal the total number of Optioned Shares so exercised
multiplied by a fraction, (i) the numerator of which is the number of
unexercised Optioned Shares that could then be exercised pursuant to an
Incentive Stock Option, and (ii) the denominator of which is the then total
number of unexercised Optioned Shares.

12. Disqualifying Disposition. In the event that Common Stock acquired upon
exercise of this Stock Option is disposed of by the Participant in a
“Disqualifying Disposition,” such Participant shall notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition. For purposes hereof, “Disqualifying Disposition” shall mean a
disposition of Common Stock that is acquired upon the exercise of this Stock
Option (and that is not deemed granted pursuant to a Nonqualified Stock Option
under Section 11) prior to the expiration of either two years from the Date of
Grant of this Stock Option or one year from the transfer of shares to the
Participant pursuant to the exercise of this Stock Option.

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the right and remedies at law
or in equity of the parties under this Agreement.

14. The Participant’s Representation. Notwithstanding any provision to the
contrary herein, the Participant hereby agrees that he will not exercise this
Stock Option, and that the Company will not be obligated to issue any shares of
Common Stock to the Participant hereunder, if the exercise thereof or the
issuance of such shares of Common Stock shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.

 

4



--------------------------------------------------------------------------------

15. The Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Stock
Option subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon questions
arising under the Plan or this Agreement.

16. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

17. No Right to Continue Employment. Nothing herein shall be construed to confer
upon the Participant the right to continue in the employment of the Company or
interfere with or restrict in any way the right of the Company to discharge the
Participant at any time (subject to any contract rights of the Participant).

18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

20. Entire Agreement. This Agreement together with the Plan and the Employment
Agreement supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Employment Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement, the Plan or the
Employment Agreement and that any agreement, statement or promise that is not
contained in this Agreement, the Plan or the Employment Agreement shall not be
valid or binding or of any force or effect.

21. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan or revoke this Stock Option to the extent permitted by the Plan.

 

5



--------------------------------------------------------------------------------

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

24. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

25. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

 

       PlainsCapital Corporation

       2323 Victory Avenue, Suite 1400

       Dallas, TX 75219

       Attn:                                 

       Facsimile:                         

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

26. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 26, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts hereunder paid in
cash or other form, any Federal, state, local, or other taxes required by law to
be withheld in connection with this Award. The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to this Award. Such payments shall be required to be made when requested
by the Company and may be required to be made prior to the delivery of any
certificate representing shares of Common Stock. Such payment may be made (i) by
the delivery of cash to the Company in an amount that equals or exceeds (to
avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate fair
market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.

* * * * * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

PLAINS CAPITAL CORPORATION By:     Name:   Title:  

 

PARTICIPANT Name:   Address:  

 

7